







EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made between House of Taylor
Jewelry, Inc., a California corporation (“Company”), and Rachel Abramov
(“Employee”) as of May 20, 2005.

The parties acknowledge that (i) Company wishes to employ Employee as Employee
Administrator and (ii) Employee wishes to be so employed, on the terms and
conditions set forth in this Agreement.

ACCORDINGLY, on the basis of the acknowledgements, representations and covenants
contained in this Agreement, the parties agree as follows:

ARTICLE 1.

EMPLOYMENT AND TERM

1.1

Employment.  Company shall employ Employee as Employee Administrator and
Employee accepts such employment, on the terms and conditions set forth in the
Agreement.

1.2

Term.  Unless the parties terminate or extend Employee’s employment in
accordance with the terms of this Agreement, the term of Employee’s employment
under this Agreement shall commence effective as of the date of this Agreement,
and shall continue for a period of eighty-four (84) months thereafter (the
“Initial Term”).  The term of Employee’s employment under this Agreement shall
automatically be extended for a successive period of one (1) day for each day
following the sixth anniversary of the date of this Agreement until the date
that either (a) Company, acting through an officer other than Employee, gives
written notice of non-renewal to Employee, or (b) Employee gives written notice
of non-renewal to Company.  The term of Employee’s employment under this
Agreement shall expire one (1) year following delivery of such written notice of
non-renewal.  The Initial Term and all extensions of  Employee’s employment
under this Agreement is referred to herein as the “Term.”

ARTICLE 2.

POSITION AND RESPONSIBILITIES

2.1

Duties.  Commencing on the date of the Agreement, the Employee will serve the
Company as an Employee to provide office management services.  Employee shall
perform such functions and undertake such  responsibilities as would customarily
be associated with the duties of an office manager.  Employee shall perform her
duties hereunder faithfully and to the best of her ability.  Employee shall
report directly to the Chief Employee Officer and President of the Company or to
her or her delegate or designee, and perform duties assigned to her by the Chief
Employee Officer and President of the Company or by her or her delegate or
designee.

2.2

Exclusive Services.  During the Term, Employee will not engage, directly or
indirectly, in any other business activity which would materially interfere with
the performance of her duties, services and responsibilities hereunder or which
is in violation of policies established from time to time by the Company.
 Subject to the prior approval of the Board of Directors of the Company (the
“Board”), Employee may be permitted in the sole and exclusive discretion of the
Board to serve on the boards of directors of civic and/or charitable companies
or organizations.

2.3

Subpoenas; Cooperation in Defense of Company.  If Employee, during the Term or
thereafter, is served with any subpoena or other compulsory judicial or
administrative process calling for production of confidential information or if
Employee is otherwise required by law or regulations to disclose confidential
information, Employee will promptly, before making any such production or
disclosure, notify Company and provide it with such information as Company may
reasonably request to take such action as Company deems necessary to protect its
interests.  Employee agrees to cooperate reasonably with Company, whether during
the Term or thereafter, in the prosecution or defense of all threatened claims
or actual litigation in which Employee is or may become a party, whether now
pending or hereafter brought, in which he has knowledge of relevant facts or
issues.  Employee shall be promptly reimbursed out-of-pocket expenses due to
cooperating with the prosecution or defense of any litigation for Company.

ARTICLE 3.

COMPENSATION

3.1

Annual Base Salary.  Company shall pay to Employee a base salary at the annual
rate of one hundred thousand dollars ($100,000) per year (“Base Salary”), less
taxes required to be withheld and other applicable withholdings.  Base Salary
shall not be decreased without Employee’s express written consent.  Employee
shall be eligible for increases in Base Salary in the sole and exclusive
discretion of the Board and once Base Salary shall have been increased, it shall
be treated for all purposes of this Agreement as Employee’s Base Salary and
shall not thereafter be subject to decrease.  The Base Salary shall be payable
in accord with Company’s regular payroll practices.

3.2

Annual Discretionary Bonus.  The Board, in its sole and exclusive discretion,
may elect to pay an annual bonus to Employee (the “Annual Bonus”) at a target of
50% of annual Base Salary.  The Annual Bonus is expressly based upon achievement
of performance goals by Employee, which performance goals will be established by
the Board and achievement of such goals evaluated by the Board each fiscal year.
 Performance goals shall be set within the first 90 days of the Company’s fiscal
year.  The awarding of any Annual Bonus is expressly contingent upon achievement
of performance goals established by the Board and the evaluation of the same by
the Board in its sole and exclusive discretion.  The Annual Bonus may be more
than 50% of annual Base Salary if in the Board’s sole and exclusive discretion,
Employee exceeds the performance goals established by the Board, or less than
50% of annual Base Salary or not payable at all to Employee if performance goals
established by the Board are not, in the Board’s sole and exclusive discretion,
achieved by Employee.  For purposes of this Section 3.2, the Board shall
expressly exclude Jack Abramov and Monty Abramov, and Jack Abramov and Monty
Abramov shall recuse themselves and abstain from making any decisions with
respect to any Annual Bonus or related provision in this Section 3.2.

3.3

Benefits and Perquisites.  During the Term, Employee shall be entitled to
perquisites and Employee benefits established from time to time by Company for
management personnel of Company (“Management Employees”), subject to
satisfaction of any applicable waiting or eligibility period and the policies
and procedures of Company in effect, from time to time, regarding participation
in such perquisites and benefits.  Company shall pay to Employee the amount of
one thousand five hundred dollars ($1,500) per month as an automobile allowance.

3.4

Reimbursement for Expenses.  During the Term, Company shall reimburse Employee
for documented travel, entertainment and other expenses reasonably incurred by
Employee in connection with the performance of her duties under this Agreement
consistent with reimbursement of expenses to other Management Employees and, in
each case, in accordance with the rules, customs and usages promulgated by
Company from time to time in effect.

3.5

Vacation.  Employee shall be entitled to three (3) weeks of paid vacation time
for each consecutive twelve (12) months of employment.  Employee shall be paid
cash for any unused vacation time as soon as reasonably possible after the end
of each applicable year of employment during which he did not use all three (3)
weeks of her vacation time.  Employee shall not use vacation time when Jack or
Monty Abramov is out of the office.  Also, Employee shall not use all three (3)
weeks of vacation time consecutively.

ARTICLE 4.

TERMINATION

4.1

Termination Without Cause.  Subject to the limitations set forth in this
Agreement, if during the Term, the Company terminates the Employee’s employment
without Cause (as defined in Section 4.2 below), Employee shall be entitled to
receive the payments and benefits listed below.  The non-renewal of this
Agreement at any time in accordance with Section 1.2 by the Company or Employee
shall not constitute a termination without Cause of the Employee by the Company.

(i)

Within a reasonable time after the Termination Date, a lump sum in immediately
available funds equal to (a) earned but unpaid annual Base Salary, and (b) in
the sole and exclusive discretion of the Board, earned but unpaid Annual Bonus,
if any;

(ii)

Commencing after the Termination Date, payment in equal monthly installments for
a period equal to one-half of the remainder of the Initial Term equal to
one-half of the remainder of the Initial Term times Employee’s annual Base
Salary.  During the severance period, Employee’s Annual Bonus, if any, as
determined in the sole discretion of the Board, shall be paid at such time that
other Management Employees are paid their annual bonuses; and

(iii)

Subject to the provisions of such benefit plans and programs and applicable law,
continuation through one (1) year from Employee’s Termination Date, of medical
and dental plans provided that Employee pays her share of the cost of coverage
as determined by the Company from time to time.

4.2

Termination for Cause.  Termination for “Cause” shall mean termination of the
Employee by the Company for any of the following reasons:  (a) Employee’s
willful misconduct or habitual neglect in the performance of her duties under
this Agreement, (b) commission of any felony by Employee, (c) Employee’s
commission of any misdemeanor involving fraud, dishonesty or moral turpitude,
(d) Employee’s material breach of any material provision of this Agreement that
remains uncured ten (10) days following receipt by Employee from Company of
written notice thereof, unless such breach is of a kind not susceptible to cure
within such ten (10) day period, (e) material violation of any Company policies
by Employee, (f) Employee’s material dishonesty, moral turpitude, fraud or
misrepresentation with respect to her material duties or Employee’s
misrepresentation in inducement to enter into this Agreement, or (g) any willful
or intentional action or inaction by Employee resulting in any injury to the
reputation of or the financial detriment of the Company or any Company
Affiliates (as defined in Section 4.8(C) below).  Notwithstanding the foregoing,
Employee shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to her a notice of termination which shall
include a statement to the effect that Employee was guilty of conduct justifying
termination for Cause.  Employee shall not have the right to receive any
compensation or benefits, if any, for any period after termination for Cause
which has not  been earned prior to the Termination Date.  Any plan, program or
agreement that may prohibit payment of any compensation or benefits by its
terms, will control in every case.

4.3

Termination by Employee.  If Employee terminates her employment with Company for
any reason, Company shall pay to Employee earned but unpaid Base Salary and in
the discretion of the Board as determined by the Board, earned but unpaid Annual
Bonus, if any, less taxes required to be withheld and other applicable
withholdings through the Termination Date.  Any such payments due Employee,
under this Section 4.3 shall be paid within a reasonable time after the
Termination Date.  Employee shall not have the right to receive compensation or
other benefits for any period after the Termination Date which have not been
earned as of the Termination Date.  Employee  shall have the right to receive
compensation or other benefits which have already been earned as of the
Termination Date, unless payment of such compensation or benefits is expressly
prohibited by the terms of any plan, program or agreement governing such
compensation or benefits.

4.4

Death of Employee.  If Employee dies during the Term, Company shall pay to her
beneficiary or beneficiaries or to her estate, as the case may be, earned but
unpaid Base Salary and in the discretion of the Board as determined by the
Board, earned but unpaid Annual Bonus, if any, less taxes required to be
withheld and other applicable withholdings, and the value of any earned but
unused vacation time due to Employee at the Termination Date.  Any such payments
due Employee, under this Section 4.4 shall be made no later than thirty (30)
days after the date of death.  Employee’s beneficiary or beneficiaries or
Employee’s estate, shall not have the right to receive compensation or other
benefits for any period after the date of death which have not been earned as of
the date of death.  Employee’s beneficiary or beneficiaries or Employee’s
estate, shall have the right to receive compensation or other benefits which
have already been earned as of the date of death, unless payment of such
compensation or benefits is expressly prohibited by the terms of any plan,
program or agreement governing such compensation or benefits.

4.5

Termination for Disability.  If Employee becomes subject to a mental or physical
condition which, in the opinion of the Board, with or without reasonable
accommodation, renders her unable or incompetent to carry out her work
responsibilities or duties which Employee had at the time such condition was
incurred, which has existed for at least three (3) months and which in the
opinion of a physician selected by the Board is expected to be permanent, to
last for an indefinite duration or to last for a duration in excess of six (6)
months (a “Disability”), Company may terminate Employee’s employment hereunder
as of the Termination Date specified in a written notice of termination from
Company to Employee.  If Employee’s employment is terminated for Disability
pursuant to this Section 4.5, within a reasonable time  following the
Termination Date, the Company shall pay to Employee, less taxes required to be
withheld and other applicable withholdings, the earned but unpaid Base Salary
and in the discretion of the Board as determined by the Board, earned but unpaid
Annual Bonus, if any, and the value of any earned but unused vacation time due
to Employee at the Termination Date.  In addition, Employee shall be entitled to
receive benefits based on Company’s applicable disability plans, if any, then in
effect.  Employee shall not have the right to receive compensation or other
benefits for any period after the Termination Date which have not been earned as
of the Termination Date.  Employee shall have the right to receive compensation
or other benefits which have already been earned as of the Termination Date,
unless payment of such compensation or benefits is expressly prohibited by the
terms of any plan, program or agreement governing such compensation or benefits.

4.6

Termination of Company’s Obligation.  If, at any time during the Term or
following the Termination Date, Employee materially breaches any of Employee’s
obligations under Articles 5 or 6 of this Agreement, then, in addition to any
other remedy of Company, Company’s obligation, if any, to remit payments and
benefits to Employee under this Agreement shall cease as of the date such
material breach occurs, the Company shall have the right to recapture any
severance payments previously made to Employee under Section 4.1 of this
Agreement, and the Company shall have the right at its option, to repurchase the
Employee’s Company shares at the lesser of the original share price at the date
of issuance of such shares to Employee or the fair market value of such shares
on the date the Company exercises such repurchase option.  Moreover, Employee
acknowledges that a material breach of Articles 5 or 6 of this Agreement will
cause irreparable harm to Company and, if Employee fails to abide by these
obligations, Company will be entitled to seek specific performance, including
immediate issuance of a temporary restraining order or preliminary injunction
enforcing this Agreement, and to seek judgment for damages caused by Employee’s
breach, and to seek other remedies provided by applicable law.

4.7

Termination Date.  Any termination of Employee’s employment hereunder pursuant
to this Article 4 or non-renewal of the Term pursuant to Section 1.2, other than
a termination as a result of Employee’s death, shall be effected by written
notice of termination.  Any written notice of termination shall indicate the
specific termination provision in this Agreement relied upon.  The effective
date of any termination (the “Termination Date”) shall be as follows:

A.

In the event of a termination due to Employee’s death, the date of such death.

B.

In the event of termination for any reason other than Employee’s death, the date
specified in the written notice of termination which in no event shall be prior
to the date of delivery of such notice.

4.8

Option to Repurchase Shares By Company.

A.

If Employee’s employment by the Company is terminated for any reason, or if the
employment relationship ends under any circumstance, including without
limitation non-renewal of the Agreement, or in certain events post-termination
described in Section 4.8(C) below, Company shall have the option to purchase and
redeem any or all of the shares of stock of Company owned by Employee, to the
fullest extent permitted by law.

B.

Such option shall be exercised, if at all, by delivery of written notice thereof
to Employee by Company within sixty (60) days after the Termination Date or at
any time post-termination within sixty (60) days after the Company has actual
knowledge of the event described in Section 4.8(C) below that gives rise to the
Company’s repurchase right.

C.

The price of any shares purchased by the Company pursuant to this Section 4.8
shall be the fair market value of such shares; provided however that if Employee
is terminated by the Company under clauses (a), (d), (e), (f), or (g) of the
definition of  “Cause” in this Agreement, or if Employee is terminated by the
Company under clauses (b) or (c) of the definition of “Cause” for commission of
a felony or a misdemeanor against the Company and those affiliated with the
Company including without limitation, its representatives, assigns, officers,
employees, investors, affiliated persons, affiliated entities, fiduciaries
(collectively such persons and entities shall be referred to as “Company
Affiliates”), or if Employee materially breaches any of Employee’s obligations
under Articles 5 or 6 of this Agreement, or if at any time, Employee commences
litigation proceedings against the Company or any Company Affiliates, or if at
any time post-termination, the willful or intentional action or inaction of
Employee results in any injury to the reputation of or the financial detriment
of the Company or any Company Affiliates, the price of any shares purchased by
the Company pursuant to this Section 4.8 shall be the lesser of the original
share price at the date of issuance of such shares to Employee or the fair
market value of such shares on the date the Company exercises such repurchase
option.

4.9

Lock-up/Leak-Out.  Except as provided herein, the terms of the Lock-Up/Leak-Out
Agreement among the Company, Jack Abramov, Monty Abramov and Rachel Abramov as
Trustee of the Raphael and Rachel Abramov Family Trust dated July 31, 1999 (the
“LU/LO Agreement”) is incorporated herein by reference.  The “Leak-Out Period”
as defined in the LU/LO Agreement shall be extended so that it shall commence on
June 1, 2006 and extend through the greater of (i) the Term of Employee’s
employment under this Agreement and any consulting or other retention period
after the Termination Date during which Employee continues to provide services
to the Company, or (ii) seven (7) years from the date of execution of this
Agreement (the “First Leak-Out Period”).  A further extension of the Leak-Out
Period shall commence immediately on the day after the last day of the First
Leak-Out Period and shall be extended through the seventh anniversary of the day
after the last day of the First Leak-Out Period (the “Second Leak-Out Period”).
 During the First Leak-Out Period and the Second Leak-Out Period, Employee shall
be limited to the sale or disposition of an aggregate total of 50,000 shares of
Company common stock in any consecutive three (3) month period.

4.10

Employee’s Release of the Company.  Notwithstanding any provision in this
Agreement to the contrary, Employee shall not be entitled to receive any
benefits or payments under Article 4 of this Agreement unless and until he has
executed a waiver and release of any and all causes of action, claims for
relief, lawsuits, charges, complaints, whether known or unknown, against the
Company, in a form that is acceptable to the Company.

ARTICLE 5.

RESTRICTIVE COVENANTS

5.1

Non-Competition.  Employee covenants and agrees that, at no time during the Term
nor during the three-year period immediately following her Termination Date,
will Employee (i) become employed by, enter into a consulting arrangement with,
or otherwise agree to perform personal services for a Competitor (as defined
below) or (ii) acquire an ownership interest in a Competitor.  “Competitor”
means any person or entity doing business within the State of California that is
in direct competition with the Company, selling its products, attempting to sell
its products or is otherwise in direct competition with the Company.

5.2

Non-Solicitation.  Employee covenants and agrees that, at no time during the
Term nor during the three-year period immediately following her Termination
Date, will Employee (i) directly or indirectly employ or seek to employ any
person employed at that time by the Company or any of its affiliates or
otherwise encourage or entice any such person to leave such employment; or (ii)
solicit any customers or vendors of the Company on behalf of, or for the benefit
of, a Competitor.

5.3

Confidentiality.  Employee acknowledges that in the course of employment with
Company, Employee will have access to and will learn confidential information
concerning Company and its affiliates.  Employee covenants and agrees that at no
time during the Term nor at any time following any Termination Date will
Employee communicate, furnish, divulge, use or disclose in any manner, whether
directly or indirectly, to anyone or any entity any confidential information as
described herein without the prior express written consent of the Company.
 Confidential information includes, but is not limited to: (a) information about
Company’s and its affiliates’ customers and suppliers, the terms and conditions
under which Company or its affiliates deal with customers and suppliers, pricing
information, financing arrangements, research materials, manuals, computer
programs, techniques, data, marketing plans and tactics, technical information,
lists of asset sources, the processes and practices of Company and its
affiliates, all information contained in electronic or computer files, all
financial information, salary and wage information, and any other information
that is designated in writing by Company or its affiliates as confidential or
that Employee knows or should know is confidential; (b) information provided by
third parties that Company or any of its affiliates is obligated to keep
confidential; (c) all other proprietary information of Company or any of its
affiliates; and (d) information covered by the Uniform Trade Secret Act (UTSA).
 Employee acknowledges that all confidential information is and shall continue
to be the exclusive property of Company, whether or not prepared in whole or in
part by Employee and whether or not disclosed to or entrusted to Employee in
connection with employment by Company.  Employee agrees that he will not copy,
transmit, reproduce, summarize, quote, or make any commercial or other use
whatsoever of confidential information, except as may be necessary to perform
work done by Employee for Company.  Employee agrees to exercise the highest
degree of care in safeguarding confidential information against loss, theft or
other inadvertent disclosure and agrees generally to take all steps necessary or
requested by Company to ensure maintenance of the confidentiality of the
confidential information.  Employee agrees in addition to the specific covenants
contained herein to comply with all of Company’s policies and procedures for the
protection of confidential information.

5.4

Confidential Proprietary and Trade Secret Information of Others.  Employee
represents that he has disclosed to Company any agreement to which Employee is
or has been a party regarding the confidential information of others and
Employee understands that Employee’s employment by Company will not require
Employee to breach any such agreement.  Employee will not disclose such
confidential information to Company nor induce Company to use any trade secret
proprietary information received from another under an agreement or
understanding prohibiting such use or disclosure.  Company has expressly advised
that it does not want and will not tolerate the use of any trade secret
information of others and Employee has warranted that no such information has
been disclosed to Company.

5.5

No Unfair Competition.  Employee hereby acknowledges that the sale or
unauthorized use or disclosure of any of Company’s or its affiliates’
confidential information (as described in Section 5.3 above) obtained by
Employee by any means whatsoever, at any time before, during, or after the Term
shall constitute unfair competition.  Employee shall not engage in any unfair
competition with Company or its affiliates either during the Term or at any time
thereafter.

ARTICLE 6.

COMPANY’S OWNERSHIP IN EMPLOYEE’S WORK

6.1

Company’s Ownership.  Employee agrees that all inventions, discoveries,
improvements, trade secrets, formulae, techniques, processes, and know-how,
whether or not patentable, and whether or not reduced to practice, that are
conceived or developed during Employee’s employment with Company, either alone
or jointly with others, that are conceived or developed on Company’s time and
using Company’s facilities, and that relate to Company shall be owned
exclusively by Company, and Employee hereby assigns to Company all Employee’s
right, title, and interest in all such intellectual property.  Employee agrees
that Company shall be the sole owner of all domestic and foreign patents and all
rights pertaining thereto, and further agrees to execute all documents that
Company reasonably determines to be necessary or convenient for use in applying
for, prosecuting, perfecting, or enforcing patents or other intellectual
property rights, including, without limitation, the execution of any
assignments, patent applications, or other documents that Company may reasonably
request.  This provision is intended to apply only to the extent permitted by
applicable law.

6.2

Return of Company’s Property and Materials.  Upon termination of employment with
Company, Employee shall deliver to Company all Company property and materials
that are in Employee’s possession or control, including all of the information
described as confidential information in Articles 5 or 6 of this Agreement and
including all other information relating to any inventions, discoveries,
improvements, trade secrets, formulae, processes, or know-how of Company.

6.3

Ventures.  If Employee, during her employment with Company, is engaged in or
associated with the planning or implementation of any project, program, or
venture involving Company and any third parties, all rights in the project,
program, or venture shall belong to Company, and Employee shall not be entitled
to any interest therein or to any commission, finder’s fee, or other
compensation in connection therewith other than the salary and other benefits to
be paid or provided to Employee as provided in this Agreement.

ARTICLE 7.

MISCELLANEOUS

7.1

Severable Provisions.  The provisions of this Agreement are separate and
distinct, and if any provisions are determined to be unenforceable, in whole or
in part, the remaining provisions, and the enforceable parts of any partially
unenforceable provisions, shall nevertheless be enforceable.

7.2

Successors and Assigns.  Company shall require any successor or assignee,
whether direct or indirect, by purchase, merger, consolidation, or otherwise to
all or substantially all of the business or assets of Company to expressly
assume and agree to perform in writing this Agreement in the same manner and to
the same extent that Company would be required to perform it if no such
succession or assignment had taken place.  This Agreement shall inure to the
benefit of and be binding upon Company, its successors and assigns, and upon
Employee and her heirs, executors, administrators and legal representatives.
 Employee may not delegate her duties hereunder without the prior written
consent of Company.

7.3

Governing Law.  The validity, interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of California (without
regard to its choice of law provisions), but only to the extent not superseded
by federal law.

7.4

Headings.  Article, section and subsection headings do not constitute part of
this Agreement.  They are included solely for convenience and reference, and
they in no way define, limit, or describe the scope of this Agreement or the
intent of any of its provisions.

7.5

Integration and Waiver.  This Agreement constitutes the entire agreement between
the parties and supersedes all prior oral and written agreements,
understandings, negotiations, and discussions relating to the subject matter of
this Agreement.  With this Agreement the parties rescind any previous employment
agreements or arrangements between themselves.  Any supplement, modification,
waiver, or termination of this Agreement is valid only if it is set forth in a
writing signed by both parties.  The waiver of any provision of this Agreement
shall not constitute a waiver of any other provisions and, unless otherwise
stated, shall not constitute a continuing waiver.

7.6

Notice.  Any notice or other communication required or permitted under this
Agreement shall be in writing and shall be deemed to have been given (a) if
personally delivered, when so delivered, (b) if mailed, one (1) week after
having been placed in the United States mail, registered or certified, postage
prepaid, addressed to the party to whom it is directed at the address listed
below or (c) if given by facsimile, when the notice is transmitted to the
facsimile number specified below, and the appropriate answerback or telephonic
confirmation is received:

If to Company:

HOUSE OF TAYLOR JEWELRY, INC.

9200 Sunset Boulevard

Suite 425

West Hollywood, California 90069

Telephone: (310) 860-2660

Facsimile:  (310) 860-2661




With a copy not constituting notice to:

Aaron A. Grunfeld

Resch Polster Alpert & Berger LLP

10390 Santa Monica Boulevard

4th Floor

Los Angeles, California 90025

Telephone: (310) 277-8300

Facsimile:  (310) 552-3209




With a copy not constituting notice to:

Donna D. Melby

SONNENSCHEIN NATH & ROSENTHAL LLP

601 S. Figueroa Street, Suite 1500

Los Angeles, California 90017

Telephone: (213) 623-9300

Facsimile:  (213) 623-9924




If to Employee:

Rachel Abramov

9200 W. Sunset Blvd, Suite 425

Los Angeles, CA 90069

Telephone:  310-860-2660

Facsimile:  310-860-2661

In order for a party to change its address or other information for the purpose
of this section, the party must first provide notice of that change in the
manner required by this section.

EACH PARTY ACKNOWLEDGES that it has had an opportunity to negotiate, carefully
consider, and receive advice on the terms of this Agreement before signing it.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first written above.

COMPANY:

HOUSE OF TAYLOR JEWELRY, INC.

a California corporation







By




Name:

Title:




EMPLOYEE:




RACHEL ABRAMOV






11876870v5


